The motion for the writ of certiorari must be denied. The petition is not verified, as required by Rule 42, nor is the transcript of the record proper filed, nor good reason given for failure to do so.  Burrell v. Hughes, 120 N.C. 277, and cases cited; Brown v.(285) House, 119 N.C. 622; Parker v. R. R., post, 501. Indeed, no excuse is shown why the transcript of the whole record, including the case on appeal, is not filed. The motion for certiorari must be denied; yet, as no motion to dismiss has been made, it can still be docketed at any time this term, if before such motion is made. Smith v. *Page 227 Montague, ante, 92; Triplett v. Foster, 113 N.C. 389. Indeed, if the cause was tried below since this term began, it can be docketed regularly at next term.
Motion denied.
Cited: Critz v. Sparger, ante, 283; Norwood v. Pratt, 124 N.C. 747.